Exhibit 10.2

 

SABINE OIL & GAS CORPORATION

2014 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement is made and entered into as of ______________  (the “Date of
Grant”) by and between Sabine Oil & Gas Corporation, a New York corporation (the
“Company”), and you;

WHEREAS,  the Company, in order to induce you to enter into, or to continue to,
dedicate your services to the Company and to materially contribute to the
success of the Company, agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the Sabine Oil & Gas Corporation 2014 Long Term
Incentive Plan, as it may be amended from time to time (the “Plan”) under which
the Company is authorized to grant restricted stock units to certain employees,
directors and other service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit  Agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant.  Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Date of Grant, as a matter of separate
inducement but not in lieu of any salary or other compensation for your services
for the Company, an award consisting of _______________ Restricted Stock Units,
whereby each Restricted Stock Unit represents the right to receive one share of
common stock of the Company (“Stock”),  plus the additional rights to Dividend
Equivalents set forth in Section 3, in accordance with the terms and conditions
set forth herein and in the Plan (the “Award”).    To the extent that any
provision of this Agreement conflicts with the expressly applicable terms of the
Plan, you acknowledge and agree that those terms of the Plan shall control and,
if necessary, the applicable terms of this Agreement shall be deemed amended so
as to carry out the purpose and intent of the Plan. 

2. No Shareholder Rights.  The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
prior to the date shares of Stock are issued to you in settlement of the
Award.  Your rights with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 6. 

3. Dividend Equivalents.  In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend,





1

--------------------------------------------------------------------------------

 



you hold Restricted Stock Units granted pursuant to this Agreement that have not
been settled, the Company will record the amount of such dividend in a
bookkeeping account under your name. No later than 45 days following the date on
which the restrictions on each Restricted Stock Unit lapse, the Company will pay
to you an amount in cash equal to the cash dividends accumulated in the
bookkeeping account for that Restricted Stock Unit. For purposes of clarity, if
the Restricted Stock Units are forfeited by you pursuant to the terms of this
Agreement then you shall also forfeit the Dividend Equivalents, if any, accrued
with respect to such forfeited Restricted Stock Unit.  No interest will accrue
on the Dividend Equivalents between the declaration and settlement of the
dividends.

4. Restrictions; Forfeiture.  The Restricted Stock Units under the Award are
restricted in that they may not be sold, transferred or otherwise alienated or
hypothecated until the restrictions enumerated in this Agreement and the Plan
are removed or expire as contemplated in Section 6 of this Agreement and Stock
is issued to you as described in Section 5 of this Agreement.  The Restricted
Stock Units are also restricted in the sense that they may be forfeited to the
Company (the “Forfeiture Restrictions”).

5. Issuance of Stock.  No shares of Stock shall be issued to you prior to the
date on which the Restricted Stock Units vest and the restrictions, including
the Forfeiture Restrictions, with respect to the Restricted Stock Units lapse,
in accordance with Section 6.  After the Restricted Stock Units vest pursuant to
Section 6, the Company shall, promptly and within 60 days of such vesting date,
cause to be issued Stock registered in your name in payment of such vested
Restricted Stock Units upon receipt by the Company of any required tax
withholding.    The Company shall evidence the Stock to be issued in payment of
such vested Restricted Stock Units in the manner it deems appropriate.  The
value of any fractional Restricted Stock Units shall be rounded up at the time
Stock is issued to you in connection with the Restricted Stock Units.  No
fractional shares of Stock, nor the cash value of any fractional shares of
Stock, will be issuable or payable to you pursuant to this Agreement.  The value
of such shares of Stock shall not bear any interest owing to the passage of
time.    Neither this Section 5 nor any action taken pursuant to or in
accordance with this Section 5 shall be construed to create a trust or a funded
or secured obligation of any kind.   

6. Expiration of Restrictions and Risk of Forfeiture.   Except as provided in
Section 7, the restrictions on the Restricted Stock Units granted pursuant to
this Agreement, including the Forfeiture Restrictions, will expire upon the
satisfaction of the performance criteria as set forth in Appendix  A and shares
of Stock that are nonforfeitable and transferable will be issued to you in
payment of your vested Restricted Stock Units as set forth in Section 5,
 provided that you remain in the employ of, or a service provider to, the
Company or its Subsidiaries until the applicable vesting dates following the
achievement of the applicable performance goals as set forth in Appendix  A.

7. Termination of Services.

(a) Termination Generally.  Subject to subsections (b) and (c) below, if your
service relationship with the Company or any of its Subsidiaries is terminated
for any reason, then those Restricted Stock Units under the Award for which the
restrictions have not lapsed as of the date of termination shall become null and
void and those Restricted Stock Units shall be





2

--------------------------------------------------------------------------------

 



forfeited to the Company.  The Restricted Stock Units under the Award for which
the restrictions have lapsed as of the date of such termination, including
Restricted Stock Units for which the restrictions lapsed in connection with such
termination, shall not be forfeited to the Company and shall be settled as set
forth in Section 5.

(b) Termination without Cause following a Change in Control.  Notwithstanding
subsection (a) above, if your service relationship with the Company or any of
its Subsidiaries is terminated without “Cause” (as defined below) within 2 years
following the occurrence of a Change in Control, the restrictions on the
Restricted Stock Units granted pursuant to this Agreement, including the
Forfeiture Restrictions, will immediately expire, such Restricted Stock Units
shall vest using actual levels of performance at the end of the applicable
performance period, and shares of Stock that are nonforfeitable and transferable
will be issued to you in payment of your vested Restricted Stock Units as set
forth in Section 5.

For purposes of this Agreement, “Cause” shall mean: (i) your continued failure
to follow reasonable directions of your supervisor, the Chief Executive Officer
of the Company, or the Board for a period of thirty (30) days after the Company,
your supervisor, the Chief Executive Officer of the Company or the Board has
provided written notice to you specifying such directions; provided that the
foregoing failure shall not be “Cause” if you in good faith believe that such
direction is illegal and promptly so notify the Chief Executive Officer of the
Company or the Board, (ii) intentional breaches by you (including breaches due
to inaction) of one or more of your material duties or intentional failure to
follow reasonable directions of your supervisor, the Chief Executive Officer of
the Company, or the Board, in any case as to which written notice has been
given; provided that neither an act nor a failure to act on your part shall be
considered “intentional” unless you have acted or failed to act with a lack of
good faith and with a lack of reasonable belief that your action or failure to
act was in the best interest of the Company, (iii) your conviction of, or your
entering of a plea of guilty or nolo contendere to, a felony charge or a crime
involving moral turpitude, (iv) your engaging in fraudulent activity (whether or
not prosecuted), (v) any misconduct by you that has caused or is reasonably
likely to cause a material financial loss to the Company, (vi) a material
violation of any provision of any agreement between you and the Company or an
affiliate or any other agreement or code to which you are subject, including
this Agreement and the Company’s Code of Business Conduct, (vii) your receipt of
any kickback, side payment, or rebate of any fee or expense paid by the Company
or from any customer, vendor, or supplier of the Company, (viii) the use of
illegal drugs, the persistent excessive use of alcohol, or engaging in any other
activity that materially impairs your ability to perform your duties or results
in conduct bringing the Company or any affiliate into substantial public
disgrace or disrepute, (ix) your excessive absenteeism (other than any
absenteeism related to a Disability), or (x) any act of gross negligence or any
dishonesty (including misreporting of financial information) by you to the
Company or an affiliate.  Determination as to whether or not Cause exists for
termination of your service relationship with the Company or any of its
Subsidiaries will be made in good faith by the Board.

(c) Effect of Individual Agreement.  Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 7 and any
employment, severance or change in control agreement entered into by and between
you and the Company or its Subsidiaries or other affiliates, the terms of the
employment, severance or change in control agreement shall control.





3

--------------------------------------------------------------------------------

 



8. Leave of Absence.  With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company.

9. Payment of Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c).  If you desire to elect to use the
stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes.  The Company, in
its discretion, may deny your request to satisfy its tax withholding obligations
using a method described under subparagraph (a), (b), or (d).  In the event the
Company determines that the aggregate Fair Market Value of the shares of Stock
withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you must pay to the Company, in
cash, the amount of that deficiency immediately upon the Company’s request.

10. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed.  No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, Stock will not be issued hereunder unless  a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is, at the time of issuance, in effect with respect to the shares issued or in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Act.  YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE
VESTING OF RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT
OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Award will relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained.  As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.  From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental





4

--------------------------------------------------------------------------------

 



authorities, stock exchanges, and other appropriate Persons to make shares of
Stock available for issuance.

11. Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 or 10 of this
Agreement or the provisions of the Plan on all certificates representing shares
issued with respect to this Award.

12. Right of the Company and Subsidiaries to Terminate Services.  Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interferes in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

13. Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14. Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

15. No Liability for Good Faith Determinations.  The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to the Plan, this Agreement, or the Restricted
Stock Units granted hereunder.

16. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17. No Guarantee of Interests.  The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

18. Company Records.  Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

19. Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.

20. Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

 





5

--------------------------------------------------------------------------------

 



21. Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

22. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23. Company Action.  Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.

24. Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the state of the
Company’s incorporation, without giving any effect to any conflict of law
provisions thereof, except to the extent that state’s law is preempted by
federal law.  The obligation of the Company to sell and deliver Stock hereunder
is subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Stock.

26. Amendment.  This Agreement may be amended the Board or by the Committee at
any time (a) without your consent, so long as the amendment does not materially
and adversely affects your rights under the Award, or (b) with your
consent.  For purposes of clarity, any adjustment made to the Award pursuant to
Section 9 of the Plan will be deemed not to materially and adversely affect your
rights under this Award. 

27. Clawback. This Agreement is subject to any written clawback policies of the
Company, whether in effect on the Date of Grant or adopted, with the approval of
the board of directors of the Company, following the Date of Grant. Any such
policy may subject the Award and amounts paid or realized with respect to the
Award to reduction, cancelation, forfeiture or recoupment if certain specified
events or wrongful conduct occur, including but not limited to an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy adopted to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and rules promulgated thereunder by the Securities and
Exchange Commission and that the Company determines should apply to this Award.

28. The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------

 

Appendix A

[insert performance goals]

 

App. A-1

--------------------------------------------------------------------------------

 

Appendix B

 

Sabine Oil & Gas Corporation 2014 Long Term Incentive Plan



App. B-1

--------------------------------------------------------------------------------